Case: 20-1629   Document: 43     Page: 1   Filed: 01/07/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   ALVA N. RASCOE,
                   Claimant-Appellant

                            v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                       2020-1629
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-4760, Judge Joseph L. Toth.
                 ______________________

                Decided: January 7, 2021
                 ______________________

     MITCHELL SETH KESSLER, Cohoes, NY, for claimant-ap-
 pellant.

     ANN MOTTO, Commercial Litigation Branch, Civil Divi-
 sion, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by JEFFREY
 B. CLARK, ROBERT EDWARD KIRSCHMAN, JR., LOREN MISHA
 PREHEIM; Y. KEN LEE, DEREK SCADDEN, Office of General
 Counsel, United States Department of Veterans Affairs,
 Washington, DC.
Case: 20-1629    Document: 43      Page: 2    Filed: 01/07/2021




 2                                           RASCOE   v. WILKIE



                  ______________________

     Before LOURIE, SCHALL, and DYK, Circuit Judges.
 PER CURIAM.
     Alva N. Rascoe appeals the decision of the United
 States Court of Appeals for Veterans Claims (Veterans
 Court). The Veterans Court affirmed a decision of the
 Board of Veterans’ Appeals (Board), denying him service
 connection for sleep apnea and hearing loss in his right ear.
 Because we lack jurisdiction, we dismiss.
                        BACKGROUND
    Mr. Rascoe served in the U.S. Army from 1972 to 1975.
 During his service, Mr. Rascoe served as a driver of heavy
 vehicles in Germany.
     Mr. Rascoe suffered from hearing loss prior to joining
 the Army. When he enlisted in the Army, on December 15,
 1971, Mr. Rascoe underwent a physical examination,
 which included an audiogram to measure his hearing
 threshold pre-induction. At that time, his right ear showed
 signs of preexisting hearing loss. 1 Mr. Rascoe was exam-
 ined again pre-separation on February 27, 1975. The pre-
 separation examination showed no significant hearing loss
 as compared to the pre-induction examination. Based on
 the results of the pre-separation examination, for the re-
 mainder of his service period, Mr. Rascoe was prohibited


     1    Under 38 C.F.R. § 3.385, “impaired hearing will be
 considered to be a disability when the auditory threshold
 in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz
 is 40 decibels or greater; or when the auditory thresholds
 for at least three of the frequencies 500, 1000, 2000, 3000,
 or 4000 Hertz are 26 decibels or greater; or when speech
 recognition scores using the Maryland CNC Test are less
 than 94 percent.”
Case: 20-1629         Document: 43   Page: 3   Filed: 01/07/2021




 RASCOE   v. WILKIE                                          3



 from undertaking assignments “involving habitual or fre-
 quent exposure to loud noises or firing of weapons.” J.A.
 41.
     Mr. Rascoe’s service treatment records do not indicate
 or mention that he complained of sleep apnea or other
 sleep-related issues during his period of service. He first
 discovered that he suffers from sleep apnea in 2007 after a
 sleep study revealed the presence of the condition.
     Mr. Rascoe sought disability benefits from the Depart-
 ment of Veterans Affairs (VA) for service connection for his
 hearing loss and sleep apnea. In May 2018, the Board is-
 sued a decision that denied Mr. Rascoe service connection
 for hearing loss in his right ear and sleep apnea.
      Regarding his claim to hearing loss in his right ear, the
 Board concluded that “[e]ntitlement to service connection
 for [aggravation of] right ear hearing loss [was] not war-
 ranted.” J.A. 23. In support of this conclusion, the Board
 found that Mr. Rascoe’s service treatment records revealed
 that he had hearing loss in his right ear when he entered
 the service in 1971, as reflected in his entrance examina-
 tion. The Board further found that there was no evidence
 that this preexisting right-ear hearing loss was aggravated
 by his service, although Mr. Rascoe reported that he had
 been exposed to potentially damaging noise. The Board
 cited an examination conducted by the VA in November
 2012 in which the examiner indicated that Mr. Rascoe’s
 preexisting right ear hearing loss was not shown to have
 been significantly worsened by his military service. Specif-
 ically, the examiner concluded that “there were no signifi-
 cant changes for any frequency in the right ear when
 comparing [Mr. Rascoe’s] pre-induction audiogram to [his]
 separation audiogram.” J.A. 23. The Board found this ex-
 amination opinion highly probative and “more probative
 than [Mr. Rascoe’s] lay statements describing his perceived
 worsening of right ear hearing loss in service.” J.A. 24.
Case: 20-1629    Document: 43     Page: 4    Filed: 01/07/2021




 4                                          RASCOE   v. WILKIE



     Regarding his sleep apnea claim, after reviewing and
 weighing the evidence, the Board concluded that the pre-
 ponderance of the evidence was against the claim. In
 reaching that conclusion, the Board found that Mr. Ras-
 coe’s service treatment records did not “mention sleep ap-
 nea or any other issues regarding the Veteran’s sleeping
 patterns.” J.A. 19. Importantly, the Board found that Mr.
 Rascoe did not report any issues with sleeping during his
 February 1975 separation examination and that he testi-
 fied that he was not diagnosed with or treated for sleep ap-
 nea while on active duty. The Board further found that Mr.
 Rascoe “ha[d] not provided any credible lay statements or
 medical evidence suggesting that his current sleep apnea
 [was] related to his active duty service.” J.A. 19. The
 Board did note that, during a February 2018 hearing, Mr.
 Rascoe testified that he believed others had noted that he
 snored very loudly while he served on active duty, but the
 Board found this insufficient to establish his claim.
     Mr. Rascoe appealed to the Veterans Court. Regarding
 his hearing loss claim, he argued that the 2012 VA medical
 opinion, which concluded that his preexisting right-ear
 hearing loss was not aggravated by his service, was inade-
 quate. The Veterans Court held that the Board made no
 error in relying on the 2012 VA examiner’s opinion regard-
 ing his preexisting right-ear hearing loss.
     Concerning his sleep apnea claim, Mr. Rascoe argued
 that the Board should have obtained a medical examina-
 tion to determine whether his sleep apnea was related to
 his service connection claim and that the Board should
 have considered his lay testimony about others observing
 him “fighting” in his sleep during his service period, i.e.,
 apparently that he had dreams of combat. Mr. Rascoe had
 mentioned this during his testimony regarding a post-trau-
 matic stress disorder claim (not at issue on this appeal).
 The Veterans Court held that, after considering and weigh-
 ing the evidence Mr. Rascoe presented, the Board made
Case: 20-1629         Document: 43   Page: 5   Filed: 01/07/2021




 RASCOE   v. WILKIE                                          5



 sufficient findings to support its conclusion that a medical
 examination was not necessary to determine whether Mr.
 Rascoe’s sleep apnea was related to his service.
     Mr. Rascoe appeals. 2
                            DISCUSSION
     We have limited jurisdiction to review decisions by the
 Veterans Court. Wanless v. Shinseki, 618 F.3d 1333, 1336
 (Fed. Cir. 2010). We have exclusive jurisdiction “to review
 and decide any challenge to the validity of any statute or
 regulation or any interpretation thereof . . . and to inter-
 pret constitutional and statutory provisions, to the extent
 presented and necessary to a decision.”          38 U.S.C.
 § 7292(c). We cannot, however, review “a challenge to a
 factual determination” or “a challenge to a law or regula-
 tion as applied to the facts of a particular case” absent a
 constitutional issue. Id. § 7292(d)(2).
     On appeal, Mr. Rascoe challenges the Veterans Court’s
 decision on several grounds. We agree with the govern-
 ment that we are without jurisdiction to consider Mr. Ras-
 coe’s appeal.
     As to his hearing loss claim, Mr. Rascoe argues that the
 Veterans Court “misinterpreted or misapplied governing
 law, applied incorrect legal standards, and failed to weigh
 evidence in accordance with statutory and regulatory
 standards.” Appellant’s Br. 15. In support, Mr. Rascoe as-
 serts an array of arguments, including that the Veterans
 Court failed to apply the presumption of aggravation under
 38 U.S.C. § 1153 and ignored other evidence. Mr. Rascoe



     2   The Veterans Court also ordered a remand to con-
 sider Mr. Rascoe’s claims for service-connected post-trau-
 matic stress disorder. This claim is not at issue on this
 appeal.
Case: 20-1629    Document: 43      Page: 6    Filed: 01/07/2021




 6                                           RASCOE   v. WILKIE



 does not point to any portion of the Veterans Court’s deci-
 sion in which it offered or advanced a new interpretation of
 a regulation, statute, or other legal standard. After review-
 ing the evidence before the Board and stating the relevant
 law, the Veterans Court simply concluded that Mr. Rascoe
 had not shown any error in the Board’s findings and con-
 clusions as to the adequacy of the 2012 VA medical opinion
 that Mr. Rascoe’s right-ear hearing loss was not aggra-
 vated by service. Despite Mr. Rascoe’s invitation “to review
 factual determinations or the application of law to the par-
 ticular facts of an appeal from the Veterans Court,” we are
 without jurisdiction to do so absent a constitutional issue.
 Saunders v. Wilkie, 886 F.3d 1356, 1360 (Fed. Cir. 2018);
 see also 38 U.S.C. § 7292(d)(2). We do not possess jurisdic-
 tion to consider Mr. Rascoe’s right-ear hearing loss-related
 arguments on appeal.
     Mr. Rascoe also argues that the Veterans Court erred
 in affirming the Board’s denial of service connection for his
 sleep apnea. In Mr. Rascoe’s view, the Veterans Court
 “misinterpreted and misapplied governing law, applied in-
 correct legal standards, and failed to weigh evidence in ac-
 cordance with statutory and regulatory standards.”
 Appellant’s Br. 11. Mr. Rascoe emphasizes that the Veter-
 ans Court “compartmentalized” his testimony about others’
 observations of him “fighting” in his sleep as relating only
 to his post-traumatic stress disorder claim. Id. In his view,
 this evidence obligated the VA to determine whether his
 sleep apnea is service related. Mr. Rascoe next argues that,
 because the Board did not specifically address his testimo-
 nial evidence that he was observed to be “fighting” in his
 sleep while weighing his sleep apnea claim, the Veterans
 Court improperly made a factual determination that he
 was not entitled to a medical examination on the basis of
 that testimony.
    We do not possess jurisdiction to consider either of Mr.
 Rascoe’s sleep apnea-related arguments on appeal. Mr.
Case: 20-1629         Document: 43    Page: 7   Filed: 01/07/2021




 RASCOE   v. WILKIE                                           7



 Rascoe has not identified a section of the Veterans Court’s
 decision in which it offered or advanced a new interpreta-
 tion of a regulation, statute, or other legal standard. Nor
 did the Veterans Court make improper factual findings on
 appeal. The Veterans Court’s decision simply repeated the
 legal requirements that govern whether the VA must pro-
 vide a medical examination and applied these require-
 ments to the facts of Mr. Rascoe’s case. As a result, Mr.
 Rascoe’s claim is nothing more than a challenge to the ap-
 plication of well-established law to the specific facts of his
 case, a question over which we lack jurisdiction.
     We have considered Mr. Rascoe’s remaining arguments
 but find them to be without merit. Accordingly, we dismiss
 Mr. Rascoe’s appeal for lack of jurisdiction.
                           DISMISSED
                              COSTS
     No costs.